728 N.W.2d 228 (2007)
Michael Francis SPITZLEY, Personal Representative of the Estate of David A. Spitzley, Plaintiff-Appellee,
v.
Thomas P. SPITZLEY and Kimberly S. Spitzley, Defendants-Appellants.
Docket No. 130585. COA No. 255345.
Supreme Court of Michigan.
March 21, 2007.
On order of the Court, the motion for reconsideration of this Court's January 12, *229 2007 order is considered, and it is DENIED, because it does not appear that the order was entered erroneously.
MARKMAN, J., dissents and states as follows:
For the reasons set forth in my dissenting statement in Spitzley v. Spitzley, 477 Mich. 989, 725 N.W.2d 464 (2007), I would grant the motion for reconsideration, reverse the judgment of the Court of Appeals, and strike the sanctions against defendants.
MARILYN J. KELLY and CORRIGAN, JJ., join the statement of MARKMAN, J.